Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Examination
Applicant's submission filed on 08/09/21 has been entered.
Claims 1-15 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11129056. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the instant application are a slightly broader version of the claims in the ‘056 patent.

Allowable Subject Matter
Claims 1-15 are allowed (see also DP rejection above).
The following is an examiner’s statement of reasons for allowance: the cited references fail to anticipate or render the claimed subject matter (combined with other limitations claimed in the claimed subject matter) obvious over any of the prior art of record, either alone or in combination. Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed. For instance, Lee (US 20150071223 A1, cited by applicant of record) generally discusses frequency-domain resources, radio configuration parameters, and sub-carriers. However, Lee does not disclose “A method for transmission of system information, comprising: sending, by a base Station (ST), first system information during a first time period via at 5least one first frequency-domain resource based on at least one first radio configuration parameter set of at least two radio configuration parameter sets, any two frequency-domain resources of the at least one first frequency-domain resource corresponding to different frequencies; the at least two radio configuration parameter sets being acquired by the base ST, each of the at least two radio configuration parameter sets comprising at least one radio configuration 10parameter, values of radio configuration parameters comprised in any two radio configuration parameter sets being at least partially or totally different from each other; and radio configuration parameters comprising a subcarrier spacing.” Consequently, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter J DiVito whose telephone number is (571)272-2556. The examiner can normally be reached M-R: 8 am - 6 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WALTER J DIVITO/Primary Examiner, Art Unit 2419